Case: 17-60845       Document: 00514663371         Page: 1     Date Filed: 10/01/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                    FILED
                                                                                October 1, 2018
                                       No. 17-60845
                                                                                 Lyle W. Cayce
                                                                                      Clerk
BOARD OF ALDERMEN OF THE TOWN OF TUTWILER, MISSISSIPPI,

               Plaintiff - Appellant

v.

STATE OF MISSISSIPPI, OFFICE OF THE STATE AUDITOR; BO
HOWARD, in his official capacity; ROBERT DAVIS, in his official capacity,

               Defendants - Appellees




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:17-CV-544


Before JONES, BARKSDALE, and WILLETT, Circuit Judges.
PER CURIAM:*
       Underlying this action’s being dismissed for lack of standing is the claim
by the Board of Aldermen for the Town of Tutwiler, Mississippi, that
Mississippi Code Annotated § 45-6-3(d) conflicts with the Fair Labor Standards
Act (FLSA), 29 U.S.C. § 206 et seq., concerning payment for the town’s part-
time law-enforcement officers. AFFIRMED.



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-60845     Document: 00514663371     Page: 2   Date Filed: 10/01/2018



                                  No. 17-60845
                                        I.
      In Mississippi, a part-time law-enforcement officer is defined as, and
limited to, receiving compensation of less than $250 a week, or $1,075 a month.
Miss. Code Ann. § 45-6-3(d) (statutory maximum). This compensation limit
effectively restricts a part-time law-enforcement officer’s maximum workweek
to less than 40 hours. Violations of this restriction result in personal liability
for the aldermen voting to cause the violation, § 45-6-17(2); and they are
required to replenish the town’s treasury for any costs suffered as a result of
the violation, §§ 45-6-17(2), 31-7-57(1). The State of Mississippi, Office of the
State Auditor (OSA), must make a demand upon the malfeasant aldermen and
their sureties to replenish the town’s treasury. Id. § 7-7-211(g).
      In 2012, Tutwiler’s police department consisted of two officers; each held
a full-time law-enforcement certificate. In 2013, the police department was
increased to seven officers, with only six holding such certificates; the other
officer held a part-time law-enforcement certificate. Also beginning in 2013,
Tutwiler began the practice of paying a part-time officer more than the
statutory maximum. That practice continued until February 2017.
      An investigation by OSA determined current and former aldermen
caused compensation overpayments to several certified part-time law-
enforcement officers for Tutwiler. Accordingly, in May 2017, OSA sent demand
letters to those current and former aldermen for recovery of the costs stemming
from the violations, pursuant to § 45-6-17(2). OSA also submitted proofs of loss
to the surety on the subject public-official bonds.
      In response, the board filed this action, seeking declaratory and
injunctive relief based on its claim that the statutory maximum, under § 45-6-
3(d), as enforced, violates the minimum-wage provision of the FLSA, and is,
therefore, void.   Following removal to district court, the board filed two
amended complaints. The first eliminated the request for injunctive relief; the
                                        2
    Case: 17-60845     Document: 00514663371      Page: 3   Date Filed: 10/01/2018



                                  No. 17-60845
second added a request for a declaration, under state law, “that the Plaintiff
and/or its officers, in their official capacities, acted in good faith” in paying
certified part-time police officers more than the statutory maximum.
      OSA moved to dismiss. As a result, the board moved for sanctions under
Federal Rule of Civil Procedure 11 (district court may sanction attorneys or
parties who submit pleadings for an improper purpose or that contain frivolous
arguments).
      The court granted the motion to dismiss, concluding, “[p]laintiff has not
demonstrated an actual controversy as would permit this court to exercise
jurisdiction”, because: OSA was acting on behalf of Tutwiler in accordance with
state law and had not demanded repayment from the board itself or the town;
there was no merit to the board’s claim it was being forced to violate federal
minimum-wage law in order to comply with state law; and there was no
causation between OSA’s enforcement of state law and the board’s asserted
injury of “being forced to insufficiently staff its police force”. Bd. of Aldermen
v. Miss., Office of the State Auditor, No. 3:17-CV-544-TSL-LRA, 2017 WL
8788322, at *4–5 (S.D. Miss. 21 Nov. 2017). In addition, the court summarily
denied the motion for sanctions as “patently without merit”. Bd. of Aldermen,
2017 WL 8788322, at *5 n.7. The court ordered this action remanded to state
court on the board’s state-law claim concerning the good faith of its members.
See 28 U.S.C. § 1367(c)(3) (district court may decline to exercise supplemental
jurisdiction over a claim if it has dismissed all claims over which it has original
jurisdiction).
                                        II.
      Primarily at issue is whether the board has standing to pursue this
action. Also at issue is the denial of the board’s motion for sanctions.
Neither issue has merit.


                                        3
    Case: 17-60845     Document: 00514663371      Page: 4    Date Filed: 10/01/2018



                                  No. 17-60845
                                        A.
      An action “is properly dismissed for lack of subject matter jurisdiction
when the court lacks the statutory or constitutional power to adjudicate” it.
Home Builders Ass’n of Miss., Inc. v. City of Madison, Miss., 143 F.3d 1006,
1010 (5th Cir. 1998) (citation omitted). Federal courts have subject-matter
jurisdiction only over a “case” or “controversy”. See U.S. Const. Art. III, § 2, cl.
1. “To establish a ‘case or controversy,’ a plaintiff must show that he has
standing to sue.” Deutsch v. Annis Enters., Inc., 882 F.3d 169, 173 (5th Cir.
2018) (quoting Lujan v. Defs. Of Wildlife, 504 U.S. 555, 560–61 (1992)). And
to establish standing, the board must satisfy the well-known requirements of
Lujan:

      First, the plaintiff must have suffered an “injury in fact”—an
      invasion of a legally protected interest which is (a) concrete and
      particularized; and (b) “actual or imminent, not ‘conjectural’ or
      ‘hypothetical.’” Second, there must be a causal connection between
      the injury and the conduct complained of—the injury has to be
      “fairly … trace[able] to the challenged action of the defendant, and
      not … th[e] result [of] the independent action of some third party
      not before the court.” Third, it must be “likely,” as opposed to
      merely “speculative,” that the injury will be “redressed by a
      favorable decision.”

Lujan, 504 U.S. at 560–61 (internal citations omitted). Dismissal for lack of
standing is reviewed de novo. OCA-Greater Hous. v. Tex., 867 F.3d 604, 610
(5th Cir. 2017) (citation omitted).
      The board contends the requisite injury stems from § 45-6-3(d)’s conflict
with the FLSA because it results in either the failure to compensate part-time
police officers for time worked, in violation of the FLSA, or an inadequately
staffed police department, in violation of Mississippi Code Annotated § 21-21-
3 (“municipalities shall have the power and authority to employ, regulate and
support a sufficient police force . . . .”).   OSA counters: the board cannot

                                         4
    Case: 17-60845    Document: 00514663371     Page: 5   Date Filed: 10/01/2018



                                 No. 17-60845
establish any concrete and particularized invasion of a legally-protected
interest without demonstrating FLSA violations have occurred; and the board
admitted it “compli[ed] with the current law [both federal and state] as applied
and enforced”.
      The board has set up a false dilemma in asserting it cannot comply with
both the FLSA and Mississippi Code Annotated §§ 45-6-3(d) and 21-21-3. The
board admitted it can comply, and has complied, with both laws. All other
asserted injuries arising from compliance with state and federal laws are
hypothetical, and, in any case, could be remedied through proper budgeting
and scheduling (e.g., more part-time certified police officers may be hired and
paid according to Mississippi Code Annotated § 45-6-3(d); full-time certified
police officers may be scheduled differently to address the deficiencies caused
by scheduling the part-time officers to work less; or the town could coordinate
with the sheriff’s department to resolve any deficiencies caused by short-
staffing).
      Along that line, the district court correctly concluded there is no
causation between the board’s asserted injury of being forced to insufficiently
staff a police force and the enforcement of a state law which is claimed to be
preempted by the FLSA. It stated: “Rather, the cause of this injury, if any, is
the economic reality that a municipality, though its resources and potential
applicant pool are limited, must still comply with state law.” Bd. of Aldermen,
2017 WL 8788322, at *5.
      In short, the board has failed to establish injury-in-fact or causation.
Accordingly, the requisite controversy and, hence, jurisdiction are lacking.
                                      B.
      Regarding the denial of the board’s motion for sanctions, rulings under
Rule 11 are reviewed for abuse of discretion. Whitehead v. Food Max of Miss.,
Inc., 332 F.3d 796, 802 (5th Cir. 2003) (citing Lulirama Ltd., Inc. v. Axcess
                                       5
    Case: 17-60845     Document: 00514663371      Page: 6   Date Filed: 10/01/2018



                                  No. 17-60845
Broad. Servs., Inc., 128 F.3d 872, 884 (5th Cir. 1997)). In that regard, factual
findings are reviewed for clear error. Id.
      The board’s motion for sanctions asserted OSA acted in a “malicious,
deceptive, unethical”, and harassing manner to intimidate the board, violating
all provisions of Rule 11(b). In support, the board alleged OSA: “improperly”
and “unlawfully” utilized its power to obtain the payment records of the board’s
counsel in violation of Rule 26 (discovery scope and procedures); “grossly
misrepresented its communication with the [board] to the [c]ourt”; “without
sufficient factual or legal basis”, accused the town’s officials of being “corrupt”
and “unfaithful”; raised frivolous immunity claims in its motion to dismiss; and
“blatantly misstate[d] well-defined law to [the] [c]ourt”. In response, OSA
denied all allegations, and stated the board had failed to identify any “pleading,
written motion or other paper” presented to the court, as required by Rule 11.
      The board asserts the district court abused its discretion by dismissing,
in a footnote, the board’s motion for sanctions, without providing any factual
findings or legal conclusions. OSA counters that there is no authority to
support the board’s claim that a district court cannot deny the motion in that
fashion.
      Because “[t]he [district] court is not required to state findings or
conclusions when ruling on a motion”, the court did not abuse its discretion by
refusing to provide a legal and factual analysis of the motion for sanctions.
Fed. R. Civ. P. 52(a)(3). In that regard,
      we do not require district courts to make specific findings of fact
      and conclusions of law in every sanctions case. The degree and
      extent to which a specific explanation must be contained in the
      record on appeal will vary according to the particular
      circumstances of the case, including the severity of the violation,
      the significance of the sanctions, and the effect of the award.
Copeland v. Wasserstein, Perella & Co., Inc., 278 F.3d 472, 485 (5th Cir. 2002)
(footnote omitted).
                                        6
    Case: 17-60845   Document: 00514663371     Page: 7   Date Filed: 10/01/2018



                                No. 17-60845
     In the light of the above, the board fails to demonstrate why the court
was required to provide findings and conclusions. Therefore, its denying the
motion as “patently without merit” was not an abuse of discretion.
                                     III.
     For the foregoing reasons, as well as essentially for the reasons stated
by the district court in its comprehensive and well-reasoned opinion, Bd. of
Aldermen v. Miss., Office of the State Auditor, No. 3:17-CV-544-TSL-LRA, 2017
WL 8788322 (S.D. Miss. 21 Nov. 2017), the judgment is AFFIRMED.




                                      7